Citation Nr: 0208007	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for the service-connected 
back disability, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to September 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied a rating in excess of 10 percent for the service-
connected low back disability, then characterized as chronic 
lumbosacral strain with degenerative osteoarthritis.  

The case was remanded by the Board to the RO in September 
1998 for additional development of the record.  

In April 1999, the RO assigned an increased rating of 20 
percent for the service-connected back disability and 
characterized it as degenerative disc disease at L3-4 with 
spondylolisthesis, effective on October 19, 1995.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case was remanded again by the Board to the RO in January 
2001 for additional development of the record.  



FINDING OF FACT

The veteran's service-connected low back disability 
manifested by chronic lumbosacral strain and degenerative 
disc disease and spondylolisthesis at L3-4 with marked 
spondylosis is shown to more nearly approximate a level of 
impairment consistent with that of severe functional 
limitation due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
not higher, for the service-connected low back disability 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a including Diagnostic Codes 5289, 5292, 
5293, 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the RO granted service connection and assigned 
a 10 percent rating for chronic lumbosacral strain to include 
degenerative osteoarthritis of the lumbosacral spine in a 
February 1988 rating decision.  

In its September 1998 remand, the Board noted that the 
medical evidence of record, which included VA examinations in 
September 1993 and February 1997, indicated that the veteran 
had lumbosacral strain, arthritis and degenerative disc 
disease.  

The Board also pointed out that service connection had only 
been established for the lumbosacral strain and the 
arthritis, and not for the disc disease.  This left open the 
question as what degree the veteran's disability was due to 
service-connected versus nonservice-connected pathology or 
whether the disc disease was related to the overall service-
connected disability.  

The veteran was thereafter afforded a VA examination in 
February 1999.  The veteran reported having intermittent low 
back pain, located across the lower back, without radiation 
to the lower extremity.  His pain was intensified by any 
activity, eased by rest and by movement.  

On examination, the veteran was noted to have moderate 
diffuse tenderness, but there was no paraspinal spasm.  
Straight-leg raising was positive at 25 degrees, bilaterally.  

His range of motion showed forward flexion at 30 degrees, 
backward extension at 10 degrees, right and left lateral 
flexion at 25 degrees, and right and left rotation at 20 
degrees.  

The veteran claimed to have pain on all movement and the 
inability to move beyond the above limits, but there was no 
objective evidence of either.  The veteran arose and stood 
slowly.  The veteran refused to walk on  his heels or toes.  
He refused to hop.  He squatted with mild difficulty.  

His neurological examination included sensation, motor 
function and deep tendon reflexes and did not disclose any 
consistent abnormality.  The impression was that of chronic 
strain, lumbosacral spine.  The examiner noted that the 
veteran's range of motion was markedly diminished.  

Although the examiner could find no evidence of a disc 
problem on examination, x-ray studies performed shortly after 
the examination showed findings of a minimal grade 1 
spondylolisthesis of L3 on L4 with narrowing of the 
intervening disc space and well-marked spondylosis anteriorly 
consistent with chronic disc degeneration.  

In an April 1999 addendum, the examiner revised the diagnosis 
to that of evidence of degenerative disc disease L3-4; grade 
1 spondylolisthesis L3 on L4 with marked spondylosis.  

In light of the objective evidence on x-ray study of the disc 
disease, the RO increased to 20 percent the rating for the 
service-connected low back disability.  In this regard, the 
RO recharacterized the service-connected disability, 
previously rated under Diagnostic Code 5010-5295, to 
degenerative disc disease at L3-4 with spondylolisthesis and 
rated the disability under Diagnostic Code 5293.  

The veteran was afforded another VA examination in April 
2000.  The examiner noted that the claims file was not 
available for review.  The veteran again reported having 
intermittent low back pain located in the midline without 
radiation to the lower extremities.  His pain was intensified 
by prolonged sitting and standing and was eased by rest.  

On examination of the lumbosacral spine, mild diffuse 
tenderness was noted, but there was no paraspinal spasm.  
Straight leg raising was positive at 30 degrees, bilaterally.  

The veteran's range of motion was that of forward flexion at 
65 degrees, backward extension at 20 degrees, right and left 
lateral flexion at 35 degrees and right and left rotation at 
30 degrees.  There was no objective evidence of pain on 
motion.  

The veteran refused to hop and he squatted with mild 
difficulty.  His neurological examination was normal.  The 
diagnosis was that of chronic strain, lumbosacral spine.  

The case was remanded again in January 2001.  The Board noted 
that did not adequately address the veteran's functional loss 
due to pain, weakness, fatigability, incoordination, or pain 
on movement of a joint attributable to the service-connected 
disability, as previously requested by the Board in its 
remand.  

The veteran was therefore scheduled for another VA 
examination.  At the December 2001 examination, the examiner 
indicated that he had reviewed the claims file prior to the 
examination.  

On examination, the veteran was able to dress and undress 
without difficulty.  He could walk on the heels, but declined 
to walk on his toes.  He could squat.  An examination of the 
lumbosacral spine revealed no spasm, but there was 
tenderness.  

The veteran's forward flexion was to 30 degrees; right 
lateral flexion was to 15 degrees; left lateral flexion was 
to 15 degrees; extension was to only 5 degrees; rotation was 
to 10 degrees.  

The veteran was able to get on the examination table.  His 
sitting straight leg raising was negative, and supine 
straight leg raising was to 20 degrees, bilaterally.  There 
was no motor weakness or atrophy.  

The diagnosis was that of chronic lumbar strain and 
degenerative disease of the lumbar spine.  The examiner noted 
that the veteran had limitation in prolonged standing, 
walking, frequent bending, stooping, climbing stairs, and 
lifting more than 50-pound weight occasionally or 25-pound 
weight frequently.  The examiner also noted that the 
veteran's present condition was likely related to the 
service-connected back disability.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The Board notes that the veteran's disability, characterized 
as degenerative disc disease of the lumbar spine, has been 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  

Mild intervertebral disc syndrome is rated as 10 percent 
disabling.  When intervertebral disc syndrome is moderate and 
manifested by recurring attacks, a 20 percent rating is 
assigned.  Severe intervertebral disc syndrome productive of 
recurring attacks with intermittent relief is rated 40 
percent disabling.  

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief, 
is rated 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected low back disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001), 
favorable ankylosis of the lumbar spine warrants a 40 percent 
rating and unfavorable ankylosis of the lumbar spine warrants 
a 50 percent rating.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes or narrowing or irregularity of 
joint space or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  

The Board finds in this regard that the veteran has 
consistently reported having low back pain with functional 
limitation during his VA examinations.  

The Board notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim regarding an increased 
rating for the service-connected low back disability as a 
rating under the Diagnostic Code governing limitation of 
motion of the lumbar spine should be considered.  

However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board finds that, when considering the veteran's 
complaints of pain and the other recorded clinical findings 
showing the absence of neurological deficits, the disability 
picture presented by the service-connected low back condition 
more nearly approximates the criteria for the assignment of a 
40 percent rating based on severe functional loss due to pain 
in accordance with the provisions of Diagnostic Code 5292.  

The Board refers to VAOPGCPREC 36-97, noting that Diagnostic 
Code 5293 involves limitation of range of motion.  Therefore, 
a veteran could not be rated under Diagnostic Code 5293 for 
intervertebral disc syndrome based upon limitation of motion, 
and also be rated under, for example, Diagnostic Code 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  

In keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the Diagnostic Code which produces the higher rating, 
if that Diagnostic Code better reflects the extent of the 
veteran's disability.  

Specifically, it is noted that, although the veteran did not 
appear to have been examined during an acute flare-up phase, 
the February 1999 examiner determined that forward flexion 
was limited to 30 degrees, that backward extension was 
limited to 10 degrees and lateral flexion was limited to 25 
degrees on each side.  

Moreover, the December 2001 examiner determined that forward 
flexion was limited to 30 degrees, that backward extension 
was limited to 5 degrees and that lateral flexion was limited 
to 15 on each side.  

It is pertinent to note in this regard that no separately 
ratable neurological symptoms were reported at the December 
2001, April 2000 or February 1999 VA examination.  

The Board finds, accordingly, that the veteran's limitation 
of motion of the lumbar spine renders him severely disabled 
under Diagnostic Code 5292.  

In this regard, the Board also notes that in order to warrant 
a rating in excess of 40 percent for the service-connected 
low back disability, the medical evidence does not permit the 
assignment of a higher rating on the basis of ankylosis of 
the spine under Diagnostic Code 5289 or pronounced 
intervertebral disc syndrome under Diagnostic Code 5293.  

Significantly, the medical evidence does not demonstrate 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk or other neurologic findings appropriate to 
the site of the diseased disc with little intermittent 
relief.

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.

Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.

The Board has considered all the relevant factors and finds 
that the current evidence of record does not indicate that 
the veteran suffers from additional functional loss due to 
pain or weakness, other than the functional loss contemplated 
by the award of a 40 percent evaluation, and thus, a 
disability evaluation in excess of the 40 percent awarded is 
not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In this case, the RO has had an opportunity to address this 
new legislation with regard to the veteran's claim for 
increase.  The veteran has been informed of what information 
was needed to support his claim in rating decisions, 
Statements of the Case, and letters sent to his by the RO as 
noted hereinabove. 

Moreover, the case was remanded twice to afford the veteran 
multiple VA examinations to verify the severity of the 
service-connected low back disability.  

More importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  



ORDER

An increased evaluation of 40 percent for the service- 
connected low back disability is granted, subject to the 
regulations applicable to the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

